Citation Nr: 1438409	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 30, 2005 for the grant of service connection for mixed migraine and tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1982 to August 1984 and May 1987 to August 1990.  This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO granted service connection for migraine headaches and assigned a 30 percent disability rating, effective from March 30, 2005.  In March 2012, the Veteran testified at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  

At the March 2012 videoconference hearing, the Veteran, via his attorney, indicated that he was raising a claim of clear and unmistakable error (CUE) in prior November 1969 and May 1982 rating decisions that denied service connection for right and left shoulder disabilities.  As such, this matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, at the March 2012 video conference hearing, the Veteran, via his attorney, indicated that he was raising a claim of CUE in prior November 1969 and May 1982 rating decisions that denied service connection for right and left shoulder disabilities.  The determination of such a claim, at the AOJ level, could profoundly affect, and perhaps moot, the effective date claim currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  For that reason, further action on the current claim must be deferred until the CUE claim is resolved at the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of CUE in prior November 1969 and May 1982 rating decisions that denied service connection for right and left shoulder disabilities

2.  Then readjudicate the claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



